Dismissed and Opinion Filed March 21, 2014




                                          S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00437-CV

                            ROSEMARY BENSON ROJAS, Appellant
                                         V.
                            DOROTHY BENSON PARKER, Appellee

                         On Appeal from the 292nd Judicial District Court
                                      Dallas County, Texas
                           Trial Court Cause No. CV13 00084-V-292nd

                               MEMORANDUM OPINION
                           Before Justices FitzGerald, Lang, and Fillmore
                                   Opinion by Justice FitzGerald
        Both the filing fee and the clerk’s record in this case are overdue. After the trial court

denied appellant’s request to proceed without payment of costs, the Court, by order dated July

18, 2013, ordered appellant to pay the $175 filing fee by July 29, 2013. We expressly cautioned

appellant that failure to do so would result in the dismissal of this appeal without further notice.

By postcard dated September 16, 2013, we notified appellant the time for filing her brief had

expired. We directed appellant to file both her brief and an extension motion within ten days.

We cautioned appellant that failure to file her brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,

filed her brief, filed an extension motion, or otherwise corresponded with the Court regarding the

status of this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




130437F.P05




                                               /Kerry P. FitzGerald/
                                               KERRY P. FITZGERALD
                                               JUSTICE




                                         –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

ROSEMARY BENSON ROJAS, Appellant               On Appeal from the 292nd Judicial District
                                               Court, Dallas County, Texas
No. 05-13-00437-CV       V.                    Trial Court Cause No. CV13 00084-V-
                                               292nd.
DOROTHY BENSON PARKER, Appellee                Opinion delivered by Justice FitzGerald.
                                               Justices Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee DOROTHY BENSON PARKER recover her costs of this
appeal from appellant ROSEMARY BENSON ROJAS.


Judgment entered March 21, 2014




                                               /Kerry P. FitzGerald/
                                               KERRY P. FITZGERALD
                                               JUSTICE




                                         –3–